DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the RCE filed on 04/22/21. Claims 9 and 20 have been cancelled. Claim 21 has been newly added. Claims 1, 10 and 18 have been amended. Claims 1-8, 10-19 and 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without "significantly more. Claim 1 recites "obtaining user trip data including a current location and a trip destination for a trip of a user; retrieving potential route data from a transportation database for each transportation vehicle traveling a route between the current location and the trip destination; retrieving real-time priority seating occupancy 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2005/0288973 Al) in view of Schliwa et al.(2012/0048998), Nigam et al. (2010/0017215) and further in view of BUTTOLO et al. (2018/0039917). 
As per claims 1-8, 10-19 and 21, Taylor discloses a computer-implemented priority seating management method ([0016] - changing a travel itinerary and [0017] - For example, if the provider is an airline that allows a customer to select a specific seat or seat type, such as an aisle seat or window seat, or if the seat is in a particular portion of the aircraft cabin, such as business class, emergency exit row, economy class, a preferred section of economy class, or first class, a 
Taylor does not explicitly disclose wherein the transportation vehicle comprises multiple cabins each of which has its own entrance, and wherein the location of the priority- seat is in less than all of the multiple cabins.


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Schliwa within the teachings of Taylor with the motivation of improving the efficiency of a cabin of the means of transport, which cabin is equipped so as to be adapted to the needs of persons with a disability, while at the same time, depending on the type and design of the accommodation unit for the wheelchair, only very limited additional weight is involved (See Schliwa, Paragraph 0009).
In addition, as best understood, Schliwa and Taylor disclose all of the limitations above. The combination of Schliwa and Taylor does not explicitly disclose augmenting the real-time priority seating, occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route, "prior to stopping at each stop".
However, Nigam teaches augmenting the real-time priority seating, occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route, "prior to stopping at each stop" (See Nigam, Paragraphs 0017; 0021-0022; 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public transportation vehicle. A passenger count is transmitted by an electronic counting system on a public transportation vehicle. The passenger count is received by a passenger notification device in real time. The passenger notification device then transmits a notification message containing the passenger count and a known capacity of the public transportation vehicle to a remote 
the public transportation vehicle by referencing historical passenger data to further determine the likelihood that a person will be able to board (See Nigam, Paragraph 0005).
Further, Taylor, Schliwa and Nigam disclose all of the limitations above. The combination of Taylor, Schliwa and Nigam does not explicitly disclose "retrieving real-time priority seating occupancy information for each transportation vehicle," via image analytics of an image of an inside of each transportation vehicle" and a sensor from each transportation vehicle, traveling the route including a location of a priority seat and an occupancy type of the priority seat; augmenting the real-time priority seating occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route "based on the image analytics"; "and outputting the status availability to an application on a device that is interactive".
However, BUTTOLO teaches "retrieving real-time priority seating occupancy information for each transportation vehicle," via image analytics of an image of an inside of each transportation vehicle" and a sensor from each transportation vehicle, traveling the route including a location of a priority seat and an occupancy type of the priority seat (See BUTTOLO, Paragraphs 0018; 0035-0039; 0061); augmenting the real-time priority seating occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route "based on the image analytics" (See BUTTOLO, Paragraphs 0035-0039; 0061); "and outputting the status availability to an application on a device that is interactive (See BUTTOLO, Paragraphs 0023-0027; 0035-0038).


signals from the modules and to communicate the occupancy statuses to a remote server to facilitate scheduling of ride-sharing passengers for a specified seating area of the vehicle. The vehicle may include a visual indicator associated with each of the passenger seating areas with the VCS programmed to activate the visual indicator that is associated with a reserved passenger seating area in response to the vehicle approaching a pick-up location associated with the reserved passenger seating area. The visual indicator may include a video display and the VCS may be programmed to transmit a passenger name and associated destination to the video display. In one or more embodiments, the visual indicator includes a vehicle interior light that may be illuminated using a color or pattern to direct a passenger to a reserved seating location. The VCS may be configured to transmit a message for receipt by a passenger mobile device associated with an occupied passenger seating area in response to approaching a drop-off location associated with the occupied passenger seating area. The VCS may be configured to receive passenger preference settings from the remote server associated with a passenger pickup reservation for a designated passenger seating area (See BUTTOLO, Paragraph 0003). Furthermore, Applicant has amended the independent claim 1 to recite the limitations of "and wherein the real-time priority seating occupancy information retrieval is further performed by collating Internet-of-Things (loT) sensor information from loT sensors within the seats to further optimize the predicted vacancy of the priority seats". However, the Examiner is directed 
Furthermore, Applicant has amended the independent claim 1 to recite the limitations of" A computer-implemented priority seating management method “that interacts with a cloud computing environment server”,” via a cloud on-demand self-service on the device that communicates with the cloud computing environment server”. However, the Examiner respectfully directed Applicant to (Paragraphs 0030-0035 of BUTTOLO) which correspond to Applicant’s claimed limitation.
 
As per claims 2 and 11, Taylor/Schliwa, Nigam and BUTTOLO discloses the computer-implemented method further comprising alerting a current occupant to vacate the priority seat
if the status availability is determined to be that the occupancy type of the priority seat includes either an able-bodied occupant of the priority seat or a lower priority special needs passenger than that of the "priority seat requirement" (See Taylor, Paragraph 0017).
In addition, Taylor/Schliwa disclose all of the limitations above. The combination of Taylor/ Schliwa does not explicitly disclose based on the augmented real-time priority seating occupancy information. However, Nigam discloses based on the augmented real-time priority seating occupancy information (See Nigam, Paragraphs 0017; 0021-0022; 0026; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public transportation vehicle. A passenger count is transmitted by an electronic counting system on a public transportation vehicle. The passenger count is received by a passenger notification device 

As per claims 3 and 12, Taylor/Schliwa, Nigam and BUTTOLO discloses the computer-implemented method wherein the status availability of the priority seat is determined to be
occupied if the occupancy type indicates a disabled user occupying the seat (See Taylor, Paragraphs 0022-0023).

As per claims 4 and 13, Taylor/ Schliwa, Nigam and BUTTOLO discloses the computer-implemented method further comprising reserving the priority seat if the status availability of the priority seat is determined to be unoccupied (See Taylor Paragraph 0023).
In addition, Taylor/Schliwa disclose all of the limitations above. The combination of Taylor/ Schliwa does not explicitly disclose "based on the augmented real-time priority seating occupancy information". However, Nigam discloses "based on the augmented real-time priority seating occupancy information"(See Nigam, Paragraphs 0017; 0021-0022; 0026; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product 

As per claims 5 and 14, Taylor/ Schliwa, Nigam and BUTTOLO discloses the computer-implemented method further comprising reserving the priority seat if the status availability of the priority seat predicts that a trip destination for a current occupant is the current location of the trip data (See Taylor Paragraphs 0002; 0022).
In addition, Taylor/Schliwa disclose all of the limitations above. The combination of Taylor/ Schliwa does not explicitly disclose "based on the augmented real-time priority seating occupancy information". However, Nigam discloses "based on the augmented real-time priority seating occupancy information"(See Nigam, Paragraphs 0017; 0021-0022; 0026; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public 

As per claims 6 and 15, Taylor/Schliwa, Nigam and BUTTOLO discloses the computer-implemented method further comprising reserving the priority seat for the "trip"when the status availability for the priority seat is determined to be open, and wherein a confirmation "is sent for the trip" of the reservation including a location of the priority seat on the transportation vehicle (See Taylor, Paragraphs 0002; 0017; 0020).
In addition, Taylor/Schliwa disclose all of the limitations above. The combination of Taylor/Schliwa does not explicitly disclose "based on the augmented real-time priority seating occupancy information". However, Nigam discloses "based on the augmented real-time priority seating occupancy information"(See Nigam, Paragraphs 0017; 0021-0022; 0026; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public 

As per claims 7 and 16, Taylor /Schliwa, Nigam and BUTTOLO discloses the computer-implemented method further comprising reserving the priority seat for the "trip" when the status availability for the priority seat is determined to be open, and wherein a confirmation "is sent for the trip"of the reservation including an entry point nearest to the priority seat on the transportation vehicle (See Taylor, Paragraphs 0002; 0016-0017).
In addition, Taylor/Schliwa disclose all of the limitations above. The combination of Taylor/ Schliwa does not explicitly disclose "based on the augmented real-time priority seating occupancy information". However, Nigam discloses "based on the augmented real-time priority seating occupancy information"(See Nigam, Paragraphs 0017; 0021-0022; 0026; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public 

As per claims 8 and 17, Taylor/Schliwa, Nigam and BUTTOLO discloses the computer-implemented method further comprising reserving the priority seat for if the alerting alerts the able-bodied occupant to vacate the priority seat (See Taylor, Paragraphs 0002; 0023).
In addition, Taylor/Schliwa disclose all of the limitations above. The combination of Taylor/
Schliwa does not explicitly disclose "based on the augmented real-time priority seating 
occupancy information". However, Nigam discloses "based on the augmented real-time priority seating occupancy information"(See Nigam, Paragraphs 0017; 0021-0022; 0026; Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public transportation vehicle. A passenger count is transmitted by an electronic counting system on a public transportation vehicle. The passenger count is received by a passenger notification device 

As per claim 10, Taylor discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (See 0032; 0039), the program instructions executable by a computer to cause the computer to perform: obtaining
trip data including a current location, "a priority seat requirement" and a trip destination for a trip (FIG. 5 - Flight Reservation Information and Fig. 6 -Origination/Destination [0016] - changing a travel itinerary); retrieving potential route data from a transportation database for each transportation vehicle traveling a route between the current location and the trip destination (FIG. 7A-B - Flights (720)); retrieving real-time priority seating occupancy information for each transportation vehicle traveling the route including a location of a priority seat and an occupancy type of the priority seat ([0017] - For example, if the provider is an airline that allows a customer to select a specific seat or seat type, such as an aisle seat or window seat, or if the 
Taylor does not explicitly disclose wherein the transportation vehicle comprises multiple cabins each of which has its own entrance, and wherein the location of the priority- seat is in less than all of the multiple cabins.
However, Schliwa teaches wherein the transportation vehicle comprises multiple cabins each of which has its own entrance, and wherein the location of the priority- seat is in less than all of the multiple cabins (See Schliwa, Paragraphs 0008; 0019).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Schliwa within the teachings of Taylor
with the motivation of improving the efficiency of a cabin of the means of transport, which cabin is equipped so as to be adapted to the needs of persons with a disability, while at the same time, depending on the type and design of the accommodation unit for the wheelchair, only very limited additional weight is involved (See Schliwa, Paragraph 0009).
In addition, as best understood, Schliwa and Taylor disclose all of the limitations above. The combination of Schliwa and Taylor does not explicitly disclose "augmenting the real-time priority seating, occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route prior to stopping at each stop" based on the image analytics.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public transportation vehicle. A passenger count is transmitted by an electronic counting system on a public transportation vehicle. The passenger count is received by a passenger notification device in real time. The passenger notification device then transmits a notification message containing the passenger count and a known capacity of the public transportation vehicle to a remote telecommunication device. The notification message transmitted by the passenger notification device may also contain supplemental information of additional features of the public transportation vehicle, and suggest alternative route options to the user. Additionally, the notification message may contain predictive information of the number of available spaces on
the public transportation vehicle by referencing historical passenger data to further determine the likelihood that a person will be able to board (See Nigam, Paragraph 0005).
Further, Taylor, Schilwa and Nigam disclose all of the limitations above. The combination of Taylor, Schilwa and Nigam does not explicitly disclose "retrieving real-time priority seating occupancy information for each transportation vehicle," via image analytics of an image of an inside of each transportation vehicle" and a sensor from each transportation vehicle, traveling the route including a location of a priority seat and an occupancy type of the priority seat; augmenting the real-time priority seating occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route "based on the image analytics"; "and outputting 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of BUTTOLO within the teachings of Schliwa,Taylor and Nigam with the motivation of providing a vehicle sharing system includes a vehicle having interior transceiver modules associated with different passenger seating areas and a vehicle computing system (VCS) including a processor and a memory in communication 
with the modules and programmed to detect occupancy status of each seating area based on signals from the modules and to communicate the occupancy statuses to a remote server to facilitate scheduling of ride-sharing passengers for a specified seating area of the vehicle. The vehicle may include a visual indicator associated with each of the passenger seating areas with the VCS programmed to activate the visual indicator that is associated with a reserved passenger seating area in response to the vehicle approaching a pick-up location associated with the reserved passenger seating area. The visual indicator may include a video display and the VCS may be programmed to transmit a passenger name and associated destination to the video display. In one or more embodiments, the visual indicator includes a vehicle interior light that 
Furthermore, Applicant has amended the independent claim 10 to recite the limitations of" A computer-implemented priority seating management method “that interacts with a cloud computing environment server”,” via a cloud on-demand self-service on the device that communicates with the cloud computing environment server”. However, the Examiner respectfully directed Applicant to (Paragraphs 0030-0035 of BUTTOLO) which correspond to Applicant’s claimed limitation.

As per claim 18, Taylor discloses a priority seating management system ([0016] - changing a travel itinerary and [0017] - For example, if the provider is an airline that allows a customer to
select a specific seat or seat type, such as an aisle seat or window seat, or if the seat is in a particular portion of the aircraft cabin, such as business class, emergency exit row, economy class, a preferred section of economy class, or first class, a specific fare may be available for a 
Taylor does not explicitly disclose "wherein the transportation vehicle comprises multiple cabins each of which has its own entrance, and wherein the location of the priority- seat is in less than all of the multiple cabins".

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Schliwa within the teachings of Taylor with the motivation of improving the efficiency of a cabin of the means of transport, which cabin is equipped so as to be adapted to the needs of persons with a disability, while at the same time, depending on the type and design of the accommodation unit for the wheelchair, only very limited additional weight is involved (See Schliwa, Paragraph 0009).
In addition, as best understood, Schliwa and Taylor disclose all of the limitations above. The combination of Schliwa and Taylor does not explicitly disclose augmenting the real-time priority seating, occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route prior to stopping at each stop based on the image analytics.
However, Nigam teaches augmenting the real-time priority seating, occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route prior to stopping at each stop based on the image analytics (See Nigam, Paragraphs 0017; 0021-0022; 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Nigam within the teachings of Schliwa and Taylor with the motivation of providing a method, system, and computer program product for transmitting, in real time, notification of the number of passengers riding on a public transportation vehicle. A passenger count is transmitted by an electronic counting system on a
public transportation vehicle. The passenger count is received by a passenger notification device in real time. The passenger notification device then transmits a notification message containing the passenger count and a known capacity of the public transportation vehicle to a remote 
Further, Taylor, Schilwa and Nigam disclose all of the limitations above. The combination of Taylor, Schilwa and Nigam does not explicitly disclose "retrieving real-time priority seating occupancy information for each transportation vehicle," via image analytics of an image of an inside of each transportation vehicle" and a sensor from each transportation vehicle, traveling the route including a location of a priority seat and an occupancy type of the priority seat; augmenting the real-time priority seating occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route based on the image analytics; and outputting the status availability to an application on a device that is interactive.
However, BUTTOLO teaches retrieving real-time priority seating occupancy information for each transportation vehicle, via image analytics of an image of an inside of each transportation vehicle and a sensor from each transportation vehicle, traveling the route including a location of a priority seat and an occupancy type of the priority seat (See BUTTOLO, Paragraphs 0018; 0035-0039; 0061); augmenting the real-time priority seating occupancy information to obtain a predicted vacancy of the priority seats at each stop in the route based on the image analytics 
See BUTTOLO, Paragraphs 0035-0039; 0061); "and outputting the status availability to an application on a device that is interactive (See BUTTOLO, Paragraphs 0023-0027; 0035-0038).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of BUTTOLO within the teachings of 
collating Internet-of-Things (loT) sensor information from loT sensors within the seats to further optimize the predicted vacancy of the priority seats". However, the Examiner is directed Applicant's to (Figs.2-4; Paragraphs 0033-0035; 0043-0045 of BUTTOLO) which correspond to Applicant's claimed limitation.


As per claim 19, Taylor/Schliwa, Nigam and BUTTOLO discloses the system wherein the memory further stores instructions to cause the processor to perform based on the augmented realtime priority seating occupancy information: alerting a current occupant to vacate the priority seat if the status availability is determined to be that the occupancy type of the priority seat includes either an able-bodied occupant of the priority seat or a lower priority special needs passenger than that of the "priority seat requirement" (See Taylor, Paragraphs 0002; 0023).

As per the newly added claim 21, Taylor/Schliwa, Nigam and BUTTOLO discloses the computer-implemented method of claim 1, further comprising, based on the augmented real-time priority seating occupancy information, alerting a current occupant to vacate the priority seat if the status availability is determined to be that the occupancy type of the priority seat includes either an able-bodied occupant of the priority seat or a lower priority special needs passenger than that of the priority seat requirement, wherein the status availability of the priority seat is determined to be occupied if the occupancy type indicates a disabled user occupying the seat, further comprising: based on the augmented real-time priority seating occupancy information, reserving the priority seat if the status availability of the priority seat is determined to be unoccupied (See BUTTOLO, Paragraphs 0004; 0040); and based on the augmented real-time .

Response to Arguments
6.	 Applicant's arguments filed on 04/22/21 with respect to claims 1-8, 10-19 and 21 have been fully considered but they are not persuasive.
(A) At pages 1-3 of the response filed on 04/22/21, Applicant's argues the followings:
(i)    The 101 rejection should be withdrawn.

	(ii)Taylor in view of Schliwa, Nigam, and Buttolo does not teach or suggest “outputting the status availability to an application on a device that is interactive, via a cloud on-demand self-service on the device that communicates with the cloud computing environment server”, as recited in exemplary claim 1.

The combination of references does not teach using a cloud on-demand self-service such that the computing capabilities of the device can be greatly reduced. That is, the claimed invention sends a result from cloud computing to the local device which allows the local device to have lower computing requirements (i.e., save costs). Therefore, the Applicant submits that there are elements of the claimed invention that are not taught or suggested by the prior art of record. Therefore, the Examiner is respectfully requested to withdraw this rejection.

(B)	With respect to Applicant’s first argument, the Examiner respectfully submitted that the 101 rejection has been sustained.

(C)	In response, all of the limitations which Applicant disputes as missing in the applied references in the 04/22/21 amendment, have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Taylor, SCHLIWA, Nigam and/or BUTTOLO based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action, and incorporated herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687